TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00092-CR



                                  Cutberto Perez, Appellant

                                              v.

                                The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-07-170, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Cutberto Perez has filed a motion to dismiss his appeal. The motion is signed by

both Perez and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the

appeal. See id.



                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: September 23, 2010

Do Not Publish